DETAILED ACTION
	This Office action details a non-final action on the merits for the above reference application No.  Claims 1, 3, 5, 8-9, 12-13, 16-17, and 20-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 Oct. 2020 has been entered.
 
Status of Claims
	Claims 1, 8, and 16 are amended.  Claims 2, 4, 6-7, 10-11, 14-15, and 18-19 are canceled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 Oct. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 9 Oct. 2020 have been entered.

Response to Arguments
	The rejection of claims 1, 3, 5, 8-9, 12-13, 16-17, and 20-21 as being unpatentable over Yalamanchili et al. (J. Nucl. Cardiol.; published 2007), in view of Parsey et al. (US 2011/0160543 A1; published 30 Jun. 2011) and Martarello et al. (J. Labeled Cmpd Radiopharm.; published 1999), in further view of Yu et al. (Semin. Nucl. Med.; published 2011) is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 9, 12-13 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more for the reasons cited in the Office action filed on 9 Jun. 2020.

Applicants Arguments
	Applicants assert that the alleged judicial exception identified by the Office is used in conjunction with a particular machine (a PET imaging system) and with a particular manufacture (18F-flurpiridaz).  The use of the alleged judicial exception is not generally linked to a particular technological environment.  To the contrary, the claimed step of analyzing a change in signal intensity within PET imaged of time with a computer processor is applied in the specific context of a method of in vivo assay and imaging the expression of mitochondrial complex I and quantifying perfusion, the method further specifying the use of PET, the use of 18F flurpiridaz, and the combination of two different analyses into a single imaging session.  It is obvious that the claim as a whole is not drafted to monopolized any judicial exception.


Applicant's arguments filed 9 Oct. 2020 have been fully considered but they are not persuasive.  Instant claim 1 is directed to a process and so a yes can be applied to step 1 of the Alice/Mayo test.  Instant claim 1 requires mathematical formulas and calculations because claims 1 requires calculating the level of blood flow in the subject by analyzing a change in signal intensity over time within portions of several PET images that represent levels of the PTE ligand in the subject and requires calculating the levels of MC-I expression and BF bases on a .  
Prong two of step 2A in the Alice/Mayo tests asks if the claim recites additional elements that integrate the judicial exception into a practical application.  One way to demonstrate an integration is to include additional elements that apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  In the case of claim 1 there is no treatment or prophylaxis step requiring the use of the calculated MC-I expression or MBF.  Claim 1 requires the administration of [18F]flurpiridaz; however this is an extra-solution activity used to gather data.  
Another way to demonstrate an integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.  However, neither the specification nor the claimed invention indicate an improved functioning of a computer or another technology.  At [0053], the specification teaches that the advantage of 18F-flupiridaz PET is that perfusion can be measured within the same imaging session in addition to MC-I expression.  Thus, instant specification indicates that the improvement in technology is attributed to 18F-flurpidaz and not an improved computer.  The instant specification teaches the use of compartmental/kinetic modeling to compute BP and MBF; however, the instant specification at for example [0061] and Parsey (see below) note that compartmental/kinetic modeling is well understood, routine and conventional.  Thus, a no can be applied to the second prong of step 2A in the Alice/Mayo test.  
Step 2B of the Alice/Mayo test asks whether a claim amounts to significantly more. Additional elements of claim 1 require storing identification within a non-transitory media and a kinetic model stored within a computer readable media.  However the courts have found that the mere instructions to implement an abstract idea on generic computer to be not enough to qualify as significantly more.  Neither the claims nor the specification indicate the use of a particular 

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more for the reasons cited in the Office action filed on 9 Jun. 2020.

Claims 16-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more for the reasons cited in the Office action filed on 9 Jun. 2020.


Applicants Arguments
	Applicants assert that the claimed imaging systems are configured for imaging the expression of mitochondrial complex I (MC-I) and quantifying perfusion in the heart of the living subject within the same imaging session.  The claim systems utilize the same instructions and radiotracer that are recited in the method claims discussed above, and are configured to perform the calculations and identifications recited in the method claims.  
	The claimed system of Thales comprises sensors configured to transmit signals and an element configured to receive signals and to determine an orientation of an object.  Nothing is done as a result of the signal transmission and determination.


Applicant's arguments filed 9 Oct. 2020 have been fully considered but they are not persuasive for the same reasons discussed above.  Claims 8 and 16 are directed to an imaging system that applies the method of claim 1 and calculate the level of blood flow in the subject by analyzing a change in signal intensity over time within portions of several PET images that represent levels of the PTE ligand in the subject and calculates the levels of MC-I expression and BF bases on a kinetic model stored within a computer readable media.  The claims are not directed to particular machine or an improvement in the functioning of a computer. Instead the claimed invention and specification indicate the use of general purpose which applies well-known compartmental/kinetic modeling to calculate MC-I expression levels and MBF.  Thus, the claims as a whole are directed to a judicial exception without significantly more.


New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 8-9, 12-13, 16-17, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yalamanchili et al. (J. Nucl. Cardiol.; published 2007), in view of Parsey et al. (US 2011/0160543 A1; published 30 Jun. 2011) and Yu et al. (Semin. Nucl. Med.; published 2011).

Yalamanchili et al. teach as discussed below and as discussed in the Office action filed on 9 Jun. 2020.
Yalamanchili et al. do not teach a method or system that calculates a level of blood flow (BF) including MBF, within the subject by analyzing a change in signal intensity over time within portions of several PET images and wherein the levels of MC-I and BF are calculated based on 
Parsey et al. teach as discussed below and as discussed in the Office action filed on 9 Jun. 2020.
Yu et al. teach as discussed below and as discussed in the Office action filed on 9 Jun. 2020.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method and system of Yalamanchi et al. by computing MC-I expression and MBF based on a kinetic model stored with computer readable media as taught by Parsey and Yu et al. because it would advantageously enable assessing cardiomyocyte viability and/or MC-I expression levels and myocardial perfusion from single PET scan by automated compartmental modeling with an advantageous reduction in human error wherein the method advantageously a robust diagnostic metric.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method and system of Yalamanchili by generating a report of including representations of MC-I expression and MBF levels wherein the report provide indication of ischemia or myocardial infarction and wherein the report includes a quantification of MC-I or MBF levels as taught by Yalamanchili et al., Yu et al., and Parey et al. because it would advantageously aid in the evaluation and diagnosis of as diseased subject in comparison to control wherein the report advantageously comprises robust quantitative metrics.  A report is non-functional printed matter.  See MPEP 2111.05.  It would 18F-flurpiridaz washout.  The limitation of wherein the PET ligand provides a unidirectional extraction fraction that approaches unity at plurality of flow values merely recites a property of 18F-flurpiridaz and result achieved by administering 18F-flurpiridaz to a subject.  A compound and its properties are inseparable. 


Claims 1, 3, 5, 8-9, 12-13, 16-17, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yalamanchili et al. (J. Nucl. Cardiol.; published 2007), in view of Parsey et al. (US 2011/0160543 A1; published 30 Jun. 2011) and Yu et al. (Semin. Nucl. Med.; published 2011), in further view of Martarello et al. (J. Labelled Cmpd. Radiopharm.; published 1999).

Yalamanchili et al. teach as discussed above and as discussed in the Office action filed on 9 Jun. 2020.
Yalamanchili et al. do not teach identifying states of at least a neurological disorder based on the identified interaction between a PET ligand and MC-I.

Yu et al. teach as discussed above and as discussed in the Office action filed on 9 Jun. 2020.
Martarello et al. teach as discussed below and as discussed in the Office action filed on 9 Jun. 2020.  Martarello et al. teach that mitochondrial dysfunction has been strongly implicated in the pathogenesis of several neurological disorders (see pg. 1039).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method of Yalamanchili et al. by further identifying states of a neurological disorder as taught by Martarello et al. because it would advantageously enable in vivo identification of neurological disorders related to mitochondrial dysfunction and MC-I expression.

Applicants Arguments
	Applicants assert that the cited references do not suggest that 18F-flurpiridaz can be used to determine MC-1 expression.  Yalamanchili is expressly directed to the in vitro uptake and retention, and in vivo bio-distribution of 18F-flurpiridaz.  Yalamanchili does not teach or suggest that 18F-flurpiridaz can be used to determine MC-I expression.  Yalamanchili does not disclose 18F-flurpiridaz’s property of a unidirectional extraction fraction that approaches unity at a plurality of physiological flow values.  This property cannot be derived from the teachings of Yalamanchili.  Yalamanchili describes in vitro cellular studies showing rapid uptake and slow/no washout.  However, Yalamanchili cites Dahlberg which contradicts any suggestion that such in vitro cellular studies are predictive of in vivo kinetics.  Dahlberg describes an example in which in vitro cellular data did not accurately predict in vivo properties: washout data for teboroxime suggest relatively good cellular retention, which is surprising given the compounds rapid in vivo myocardial clearance…other factors such as binding of teboroxime to blood components or 18F-flurpiridaz that are necessary for the claimed in vivo method.  Yalamanchili does not teach a method or system for imaging the expression of MC-1 and quantifying perfusion in the heart of a living subject within the same imaging session. 
Parsey only teaches various types of modeling can be used to quantify receptors in the brain using PET data.  Parsey does not teach the use of kinetic models to calculate expression of a target protein in the heart.  Parsey cite numerous publications, none of which describe imaging of MC-I expression, nor imaging of an organ other than the brain.  As such Parsey does not teach or suggest the claimed methods and systems, alone or in combination with Yalamanchili.  
Neither Martarello nor Yu teach or suggest the use of 18F-flurpidaz in a method for imaging MC-1 expression in the heart of a living subject, nor the use of kinetic models to calculate expression of a target protein in the heart.

Applicant's arguments filed 9 Oct. 2020 have been fully considered but they are not persuasive. Yalamanchili teaches 18F-flupiridaz, which is the same as 18F BMS-747158-02 (compare Fig 1, Yalamanchili and instant Fig. 1C).  At abstract, Yalamanchili teaches that 18F-flupiridaz exhibited an MC-I IC50 value of 16.6±6 nM, which is comparable to reference inhibitors of MC-1.  At pg. 787, Yalamanchili teaches that 18F-flupiridaz cardiomyocyte association is MC-1 mediated.  MC-1 plays an important role in mitochondrial energy generation; therefore studies were conducted to ensure that cell viability was not compromised.  Yalamanchili teaches MC-1 as a target for determining cell viability as MC-I plays an important role in mitochondrial energy generation.  Thus Yalamanchili motivates quantitating MC-I expression in the heart by PET.  In addition, Martarello motivates quantitating MC-I expression by PET.  At pg. 1040, Martarello .  
Yalamanchili teaches a method comprising (i) administering 18F-flupiridaz to a living subject, (ii) imaging the heart of the subject with a positron emission imaging system and storing a plurality of PET images of the subject in a non-transitory computer readable media.  The limitation of wherein the PET ligand provides a unidirectional extraction fraction that approaches unity at a plurality of physiological flow values merely states a result of the administering 18F-flurpiridaz to a subject.  At Fig. 8B, Yalamanchili teaches a change in signal intensity from the heart of the living subject. The time activity curve in Fig. 8B identifies the heart as a portion of the PET image that represents MC-I expression because activity units in the heart remain constant for up to about 55 min.  The time activity curve was reproduced for publication and so the time activity curve (an identification) was stored within a non-transitory computer readable media.  
The disclosure of Yalamanchili differs from the body of claim 1 only in that there is no disclosure of calculating a level of blood flow (BF) within the subject by analyzing a change in signal intensity over time within portions of several PET images wherein the levels of comprise myocardial blood flow and wherein the levels of MC-I and BF are calculated based on a kinetic model stored within the computer readable media.  
At pg. 784, Yalamanchili discloses a system for imaging 18F-flupiridaz wherein the system comprises: (i) a PET imager, (ii) 18F-flurpiridaz; (iii) a generic computer processor having memory with instructions to process the PET images and identify the heart, which is a portion of the PET images that represent MC-I expression levels and represent levels of blood flow.  The system in Yalamanchili differs from the system in claim 8 only in that Yalamanchi does not teach that the system there is able to calculate MC-I and BF levels based on a kinetic model stored within the computer readable media and wherein the system has instructions to process the 
 	In addition, it is understood from Yalamanchili that the PET imaging system therein has a non-transitory storage medium having stored thereon a plurality of a subject having received 18F-flurpiridaz, a processor having a non-transient computer readable media programmed with instructions to cause the processor to access the PET images and process the PET images and to determine a change in signal intensity over time  because whole body summation images from 5-15 and 55-65 min were reproduced for publication at Fig. 8A and the time activity curve (change in signal intensity over time) at Fig. 8B was reproduced for publication.  The PET imaging system in Yalamanchili differs from the imaging system in claim 16 only in that the Yalamachili does not teach that the system is able to calculate MC-I expression and BF based on a kinetic model stored within the computer readable media.
	However, Parsey teaches an automated PET imaging system where the PET system is advantageously able to reduce human error.  At [0082], Parsey teaches that analysis can be automated by replacing manual identification regions of the cerebellum with a template version.  According the methods provide an automated basis for making a distinction between AD and healthy control subjects.  Such a robust metric can improve diagnosis. At table, Parsey provides a report of AD subjects vs. control subjects.  At [0007], Parsey teaches that PET can measure blood flow and the level of a particular molecule in brain.  At [0121]-[0122], Parsey teaches compartmental modeling to quantify receptors.  Compartmental modeling is not limited to brain.  The instant specification used compartmental modeling to quantity MC-I expression and BF.  According to Parsey, modeling can be used to derive binding potential, which is a term related to receptor density.  Yalamanchili teaches that 18F-flupiridaz exhibit receptor interaction with MC-I and accumulates in cardiomyocytes as a consequence of MC-I.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to quantitate MC-I in the heart by administration of 18F-flupiridaz and compartmental modeling as made obvious by 
	At pg. 310, Yu teaches the use of 18F-flupiridaz for quantification of myocardial blood flow.  According to Yu, MBF can be calculated from the initial 10 min dynamic imaging in areas of normally perfused and ischemic myocardium at both rest and stress.  Yu teaches that quantification of myocardial perfusion would greatly enhance diagnostic sensitivity in certain patients.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the method made obvious by Yalamanchili and Parsey by further quantitating MBF from the first 10 min of PET scan after administration of 18F-flupiridaz as taught by Yu because it would advantageously enable a enhanced diagnostic metric optionally and sensitivity in certain patients from the same PET imaging data used to determine MC-levels.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 8, and 16 recite the broad recitation of a PET ligand which binds reversibly to MC-I in the tissue of the subject wherein the radiotracer ligand provides a unidirectional extraction fraction that approaches unity at a plurality of physiological 18F-flupiridaz which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, instant claim 5 is dependent to claim 1 and claim 5 requires identifying states of a metabolic disorder, neurological disorder, neuromuscular disorder, and psychiatric disorder; however, claim 1 has been amended to require imaging the expression of MC-I and quantifying perfusion in the heart of the subject.  It is unclear how neurological disorders, neuromuscular disorders, and psychiatric disorders can be identified by MC-I and BF quantitation of the heart.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618